Case 5:19-cv-00721-JGB-DFM Document 21 Filed 07/02/20 Page 1 of 2 Page ID #:928




   1
   2
   3
   4
   5
   6
                            UNITED STATES DISTRICT COURT
   7
                           CENTRAL DISTRICT OF CALIFORNIA
   8                              EASTERN DIVISION
   9
  10   Katelyn Marie Coulter,              )       No.: 5:19-cv-00721 JGB (DFM)
  11                                       )
                  Plaintiff.               )       ORDER
  12
                                           )       AWARDING EAJA FEES
  13              vs.                      )
  14                                       )
  15   Andrew Saul,                        )
       Commissioner of Social Security,    )
  16
  17              Defendant.
  18
  19
             Based upon the parties’ Stipulation for Award of EAJA Fees Pursuant to the
  20
  21   Equal Access to Justice Act 28 U.S.C. §2412(d) (“Stipulation”),
  22         IT IS ORDERED that EAJA fees are awarded in the amount of $7,900.00,
  23
       subject to the terms of the Stipulation. IT IS ORDERED that EAJA fees are
  24
  25   awarded to Plaintiff in the amount of $7,900.00, subject to any federal debt owed
  26
       by the Plaintiff. If the Department of the Treasury determines that Plaintiff does
  27
  28   not owe a federal debt, the government shall cause the payment of fees be made
Case 5:19-cv-00721-JGB-DFM Document 21 Filed 07/02/20 Page 2 of 2 Page ID #:929




   1   directly to Eddy Pierre Pierre and/or Pierre Pierre Law, P.C., pursuant to the
   2
       Assignment executed by Plaintiff.   Any payments made shall be delivered to
   3
   4
       Plaintiff’s counsel.

   5
   6
   7   Dated: July 2, 2020                  _______________________________
                                            Honorable Douglas F. McCormick
   8
                                            United States Magistrate Judge
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28



                                             2
